I believe the order appealed from is just, reasonable, and correct, and that the action of the Corporation Commission ought to be sustained in full. In erecting passenger stations at junction cities, the size of Spiro, the safety and convenience of the inhabitants of the city, and the local patrons of the road should be considered as of paramount importance. If the railway company creates conditions at such a point that either the inhabitants of the city and the local patrons of the road, or the through passengers changing cars there, will be subject to inconvenience and danger by the location of its passenger station, it should be required, first, to subserve the convenience and safety of the inhabitants and the local patrons of the road, and, if necessary, take care of the through passengers transferring at such point in some other adequate way.